Case: 2:19-cv-03593-MHW-EPD Doc #: 1 Filed: 08/16/19 Page: 1 of 11 PAGEID #: 1




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


  GREGORY BAUMGARDNER,                              CASE NO.: 2:19-cv-3593
  105 Zellers Lane
  Pataskala, Ohio 43062                             JUDGE:

  Plaintiff,
                                                    JURY DEMAND ENDORSED HEREIN

  v.

  M&T Bank
  One M&T Plaza
  Buffalo, New York 14203

  Defendant.


                          COMPLAINT FOR MONEY DAMAGES
                            -LOSS MITIGATION FAILURES-

                          JURY DEMAND ENDORSED HEREIN

          The following allegations are based upon Plaintiff’s personal knowledge, the

 investigation of counsel, and information and belief. Plaintiff, through counsel, alleges as

 follows:

 I. INTRODUCTION

 1. Plaintiff Gregory Baumgardner (“Mr. Baumgardner”) applied for a loan modification

       with M&T Bank that was facially complete on July 30, 2018. Doing so triggers M&T

       Bank’s obligation to review his application before filing a foreclosure action. Despite

       this, M&T Bank filed a foreclosure action against Mr. Baumgardner in direct

       violation of the Real Estate Settlement Procedures Act (“RESPA”) and Regulation X,

       12 C.F.R. § 1024.41(f)(2). M&T Bank continued to fail its obligations under RESPA,



                                                1
Case: 2:19-cv-03593-MHW-EPD Doc #: 1 Filed: 08/16/19 Page: 2 of 11 PAGEID #: 2




     which ultimately resulted in an unlawful foreclosure judgment against Mr.

     Baumgardner. Mr. Baumgardner now sues for damages for M&T Bank’s unlawful

     conduct.

 II. PRELIMINARY STATEMENT

 2. Plaintiff institutes this action for actual damages, statutory damages, attorney fees,

     and the costs of this action against Defendant for violations of the Real Estate

     Settlement Procedures Act (“RESPA”), 12 U.S.C. § 2601, et seq. and Regulation X,

     12 C.F.R. § 1024.

 III. JURISDICTION

 3. This Court has subject matter jurisdiction over Count One under RESPA, 12 U.S.C.

     2614, and 28 U.S.C. 1331 and 1337.

 4. The Court has personal jurisdiction over Defendant because Defendant transacts

     business within this District, the loan at issue was incurred within this District, and

     the property which was the subject of the loan at issue is located within this District.

     International Shoe v. Washington, 326 U.S. 310 (1945).

 5. Venue is proper in accordance with 28 U.S.C. § 1391(b)(2),because a substantial part

     of the events or omissions giving rise to the claims occurred in this judicial district

     and the property is located in this judicial district.

 IV. PARTIES

 6. Plaintiff is a natural person currently residing within this Court’s jurisdiction at 105

     Zellers Lane, Pataskala, Ohio 43062.

 7. At all relevant times, Plaintiff was and is a “person” within the meaning of RESPA at

     12 U.S.C. § 2602(5).



                                                 2
Case: 2:19-cv-03593-MHW-EPD Doc #: 1 Filed: 08/16/19 Page: 3 of 11 PAGEID #: 3




 8. At all relevant times, Plaintiff was and is a “borrower” within the meaning of RESPA.

 9. Defendant is a company organized under the laws of the United States of America

     with its principal place of business in New York.

 10. At all relevant times, Defendant was and is a “person” within the meaning of RESPA,

     12 U.S.C. § 2602(5).

 11. At all relevant times, Defendant was and is a loan “servicer” of Plaintiff’s “federally

     related mortgage loan” within the meaning of those terms in RESPA respectfully at

     12 U.S.C. §§ 2605(i)(2) and 2602(1).

 12. At all relevant times, Defendant was engaged in “servicing” within the meaning of

     RESPA, 12 U.S.C. § 2605(i)(3).

 V. FACTUAL ALLEGATIONS

 13. Plaintiff incorporates all other paragraphs in this Complaint by reference as though

     fully written here.

 14. Each action or inaction alleged herein against Defendant is also an allegation of

     action or inaction by Defendant’s agents, predecessors, successors, employees,

     contractors, assignees, assignors, and servicers, as appropriate.

 15. On or around April 6, 2007, Plaintiff financed the residential real property located at

     105 Zellers Lane, Pataskala, Ohio 43062 (“Home”) with a note secured by a

     mortgage (collectively the “Mortgage Loan”).

 16. Plaintiff financed the Home through Defendant, and the terms included an interest

     rate of 6.375% and a ten-year period where Plaintiff was only required to pay the

     interest on the loan.

 17. Plaintiff was laid off his primary job in 2015.



                                               3
Case: 2:19-cv-03593-MHW-EPD Doc #: 1 Filed: 08/16/19 Page: 4 of 11 PAGEID #: 4




 18. Plaintiff was laid off his secondary job in 2016.

 19. Plaintiff called Defendant seeking help with the mortgage payments

 20. Defendant suggested Plaintiff apply for a loan modification.

 21. In 2017, the interest only period on the loan ended, and Plaintiff’s monthly mortgage

     payments increased from One Thousand Eight Hundred and Six Dollars and Twenty

     Five Cents ($1,806.25) to Two Thousand Five Hundred and Nine Dollars and Ninety

     Nine Cents ($2,509.99).

 22. Defendant told Plaintiff that Defendant would not move forward with a foreclosure

     lawsuit while Plaintiff was being considered for a loan modification.

 23. Plaintiff submitted a loss mitigation application (“First Application”) to Defendant on

     or around July 30, 2018, which included a letter explaining Plaintiff’s financial

     hardship; a completed “Borrower Financial Report”; a completed 4506-T; proof of

     income; accounting of Plaintiff’s bank account transactions for the prior three

     months, et cetera.

 24. Defendant sent Plaintiff a letter on or around July 30, 2018.

 25. Defendant’s July 30, 2018 letter confirmed receipt of Plaintiff’s First Application.

 26. Defendant’s July 30, 2018 letter did not notify Plaintiff whether the First Application

     was complete.

 27. Defendant’s July 30, 2018 letter did not request additional documents.

 28. Defendant later requested additional documents from Plaintiff.

 29. The aforementioned documents were due to Defendant on August 30, 2018.

 30. Defendant sent Plaintiff a letter stating that all communications concerning the

     mortgage must be directed to Defendant’s attorney on or around August 7, 2018.



                                              4
Case: 2:19-cv-03593-MHW-EPD Doc #: 1 Filed: 08/16/19 Page: 5 of 11 PAGEID #: 5




 31. Defendant filed a lawsuit to foreclose on the Home on or around August 20, 2018 in

     the Licking County Court of Common Pleas.

 32. Defendant filed a Motion for Summary Judgment on or around January 16, 2019.

 33. Plaintiff submitted a loss mitigation application (“Second Application”) to Defendant

     on or around January 17, 2019.

 34. Defendant sent Plaintiff a letter on or around January 17, 2019.

 35. Defendant’s January 17, 2019 letter confirmed receipt of Plaintiff’s Second

     Application.

 36. Defendant’s January 17, 2019 letter did not request additional documents.

 37. Defendant’s January 17, 2019 letter did not notify Plaintiff whether the Second

     Application was complete.

 38. Defendant later requested additional documents from Plaintiff.

 39. The aforementioned documents were due to Defendant on February 17, 2019.

 40. On or around February 4, 2019, Plaintiff sent Defendant documents in response to

     Defendant’s January 18, 2019 request for documents.

 41. Defendant did not respond in writing to Plaintiff’s February 4, 2019 submission of

     documents.

 42. Plaintiff submitted a loss mitigation application (“Third Application”) on or around

     March 24, 2019.

 43. On or around March 28, 2019, Defendant sent Plaintiff a letter asking for additional

     documents: two most current months of complete bank statement for all bank

     accounts, bank statements for account ending in #0354 for February and March of

     2019, proof of rental income and deposit, and a lease signed by landlord and tenant.



                                              5
Case: 2:19-cv-03593-MHW-EPD Doc #: 1 Filed: 08/16/19 Page: 6 of 11 PAGEID #: 6




 44. The aforementioned documents were due to Defendant on April 17, 2019.

 45. Plaintiff sent documents to Defendant on April 15, 2019 in response to this request.

 46. Plaintiff continually supplied Defendant with documents as they were updated and

     became available on May 29, 2019; June 16, 2019; June 7, 2019; June 18, 2019; and

     July 1, 2019.

 47. Defendant did not respond in writing to Plaintiff’s submission of documents to ask

     for more documents.

 48. Defendant did not respond in writing to Plaintiff’s submission of documents to

     approve or deny Plaintiff’s Third Application.

 49. On or around May 2, 2019, the state court entered a decree of foreclosure

     (“Foreclosure”) at Defendant’s request.

 50. On or around June 19, 2019, a private selling officer order of sale and order of

     appraisal was issued to the Licking County Sheriff for the Foreclosure at Defendant’s

     request.

 51. On or around July 31, 2019, the state court entered a notice of sale of the Home.

 52. As a result of Defendant’s actions, Plaintiff’s home was unjustly foreclosed upon.

 53. As a result of Defendant’s actions, Plaintiff suffers severe emotional distress,

     including anxiety, stress, and sleepless nights.

 54. As a result of Defendant’s actions, Plaintiff incurred the legal fees and expenses of

     bringing this lawsuit and defending the aforementioned foreclosure lawsuit.

 VI. FIRST COUNT – RESPA Loss Mitigation

 55. Plaintiff incorporates all other paragraphs in this Complaint by reference as though

     fully written here.



                                               6
Case: 2:19-cv-03593-MHW-EPD Doc #: 1 Filed: 08/16/19 Page: 7 of 11 PAGEID #: 7




 56. Defendant’s actions described in this Complaint constitute violations of RESPA, 12

     U.S.C. § 1601, et seq., and Regulation X, and 12 C.F.R. § 1024.41.

 57. Plaintiff’s First Application was facially complete on or around July 30, 2018,

     pursuant to 12 C.F.R. § 1024.41(c)(2)(iv).

 58. By failing to evaluate Plaintiff for all loss mitigation options available in response to

     the First Application, Defendant violated Regulation X, 12 C.F.R. § 1024.41(c)(1)(i).

 59. By failing to send Plaintiff notice within thirty days after receiving the First

     Application informing Plaintiff of all loss mitigation options, Defendant violated

     Regulation X, 12 C.F.R. § 1024.41(c)(1)(ii).

 60. By failing to exercise reasonable diligence in obtaining documents and information to

     allegedly complete the First Application, Defendant violated Regulation X, 12 C.F.R.

     § 1024.41(b)(1).

 61. By proceeding with a foreclosure action despite Plaintiff’s pending First Application,

     Defendant violated RESPA and Regulation X, 12 C.F.R. § 1024.41 et seq.

 62. By filing suit to foreclose on the Home despite Plaintiff’s pending First Application,

     Defendant violated Regulation X, 12 C.F.R. § 1024.41(f)(2).

 63. By moving for summary judgment in the Foreclosure, Defendant violated Regulation

     X, 12 C.F.R. § 1024.41(g).

 64. The Second Application was facially complete on or about January 17, 2019,

     pursuant to 12 C.F.R. § 1024.41(c)(2)(iv).

 65. By failing to exercise reasonable diligence in obtaining documents and information to

     allegedly complete the Second Application, Defendant violated Regulation X, 12

     C.F.R. § 1024.41(b)(1).



                                                7
Case: 2:19-cv-03593-MHW-EPD Doc #: 1 Filed: 08/16/19 Page: 8 of 11 PAGEID #: 8




 66. By failing to respond to Plaintiff’s February 4, 2019 production of documents within

     five days, Defendant violated Regulation X, 12 C.F.R. §1024.41(c)(3).

 67. By failing to provide Plaintiff with notice that the Second Application was complete,

     Defendant violated Regulation X, 12 C.F.R. § 1024.41(b)(2)(i)(B).

 68. By failing to promptly, upon receipt, evaluate the Second Application to determine if

     it was complete, Defendant violated Regulation X, 12 C.F.R. § 1024.41(b)(2)(i)(A).

 69. By failing to evaluate Plaintiff for all loss mitigation options available in response to

     the Second Application, Defendant violated Regulation X, 12 C.F.R. §

     1024.41(c)(1)(i).

 70. By requesting an order of sheriff’s sale, Defendant violated Regulation X, 12 C.F.R. §

     1024.41(g).

 71. By going forward with the sheriff’s sale, Defendant violated Regulation X, 12 C.F.R.

     § 1024.41(g).

 72. Plaintiff’s Third Application was facially complete on or around April 15, 2019

     pursuant to 12 C.F.R. § 1024.41(c)(2)(iv).

 73. By failing to provide Plaintiff with notice of a reasonable date to submit additional

     documents to make the Third Application complete, Defendant violated Regulation

     X, 12 C.F.R. § 1024.41(b)(2)(ii).

 74. By failing to promptly, upon receipt, evaluate the Third Application to determine if it

     was complete, Defendant violated Regulation X, 12 C.F.R. § 1024.41(b)(2)(i)(A).

 75. By failing to evaluate Plaintiff for all loss mitigation options available in response to

     the Application, Defendant violated Regulation X, 12 C.F.R. § 1024.41(c)(1)(i).




                                               8
Case: 2:19-cv-03593-MHW-EPD Doc #: 1 Filed: 08/16/19 Page: 9 of 11 PAGEID #: 9




 76. By failing to send Plaintiff notice within thirty days after receiving the Application

     informing Plaintiff of all loss mitigation options, Defendant violated Regulation X, 12

     C.F.R. § 1024.41(c)(1)(ii).

 77. By failing to provide Plaintiff with the correct notices regarding Plaintiff’s Third

     Application, Defendant violated Regulation X, 12 C.F.R. § 1024.41(b)(2)(i)(B).

 78. By failing to inform Plaintiff of the right to appeal the denial of the request for a loan

     modification, Defendant violated Regulation X, 12 C.F.R. § 1024.41(c)(1)(i).

 79. Defendant regularly fails to evaluate and process its borrowers’ loss mitigation

     applications in compliance with RESPA and Regulation X.

 80. Defendant regularly fails to administer foreclosure lawsuits it brings against

     borrowers in compliance with RESPA and Regulation X.

 81. Defendant has engaged in a pattern or practice of non-compliance with the

     requirements of RESPA and Regulation X.

 82. As a result of Defendant’s actions, Plaintiff incurred actual damages, including but

     not limited to, loss of Plaintiff’s home, foreclosure defense costs, increased interest

     on principal, etc.

 83. As a result of Defendant’s actions, Plaintiff suffers severe emotional distress,

     including anxiety, stress, and sleepless nights.

 84. Due to these violations, Defendant is liable to Plaintiff for actual damages to be

     determined at trial, additional damages in the amount of at least $2,000, plus attorney

     fees, and costs of the action, including pursuant to 12 U.S.C. § 2605(f).




                                                9
Case: 2:19-cv-03593-MHW-EPD Doc #: 1 Filed: 08/16/19 Page: 10 of 11 PAGEID #: 10




   VIII. PRAYER FOR RELIEF

   WHEREFORE, Plaintiff respectfully prays that this Court:

   85. Assume jurisdiction of this case;

   86. Declare Defendant’s actions violate the RESPA, 12 U.S.C. § 2601, et seq. and

      Regulation X, 12 C.F.R. § 1024 et seq.

   87. Award Plaintiff maximum damages on the Counts, including the maximum statutory

      damages available, the maximum economic and non-economic damages available,

      including actual, emotion, general, punitive, and other damages;

   88. Award Plaintiff actual damages to be established at trial including pursuant to 12

      U.S.C. § 2605(f);

   89. Award Plaintiff statutory damages in the amount of at least $2,000, plus attorney fees,

      and costs of the action, including pursuant to 12 U.S.C. § 2605(f);

   90. Award Plaintiff additional damages and costs;

   91. Award such other relief as the court deems appropriate.


   Dated this August 16, 2019.


                                                Respectfully Submitted,
                                                DOUCET & ASSOCIATES CO., L.P.A


                                                /s/Troy J. Doucet, Esq.
                                                Troy J. Doucet, Esq. (0086350)
                                                700 Stonehenge Parkway, Suite 2B
                                                Dublin, OH 43017
                                                PH: 614-944-5219
                                                FAX: 818-638-5548
                                                Troy@Doucet.Law
                                                Attorney for Plaintiff Gregory Baumgardner




                                               10
Case: 2:19-cv-03593-MHW-EPD Doc #: 1 Filed: 08/16/19 Page: 11 of 11 PAGEID #: 11




                                 JURY TRIAL DEMANDED

       Plaintiff respectfully requests a jury trial on all triable issues.



                                                  /s/Troy J. Doucet, Esq.
                                                  Troy J. Doucet, Esq. (0086350)




                                                 11
